UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-1967



DOROTHY ANN    JONES,   Estate   of   Edward   Lee
Johnson,

                                                 Plaintiff - Appellant,

          versus


RON ANGELONE, Director; LONNIE M. SANDERS,
Superintendent, Augusta Correctional Center,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-850)


Submitted:   March 6, 2003                     Decided:   March 13, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dorothy Ann Jones, Appellant Pro Se. Christopher Garrett Hill,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Dorothy Ann Jones appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

her 42 U.S.C. § 1983 (2000) complaint.      We have reviewed the record

and find no reversible error.       Although the district court noted

that Jones failed to file objections to the magistrate judge’s

report, the record does not reflect that Jones was notified of her

right to file objections or of the consequences for failing to do

so. We conclude, however, that the magistrate judge correctly found

Jones’ action barred by the applicable statute of limitations.

Therefore, to the extent the district court indicated it reviewed

the magistrate judge’s recommendation de novo and adopted it, we

affirm on the reasoning of the district court.              See Jones v.

Angelone, No. CA-00-850 (E.D. Va. Aug. 5, 2002).         We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                     2